Exhibit 10.22

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT is effective as of [date], between NEWPORT
CORPORATION, a Nevada corporation (the “Company”), and [name] (“Indemnitee”), an
officer and/or member of the Board of Directors of the Company.

WHEREAS, the Company desires the benefits of having Indemnitee serve as an
officer and/or director secure in the knowledge that expenses, liabilities and
losses incurred by him in his good faith service to the Company will be borne by
the Company or its successors and assigns in accordance with applicable law; and

WHEREAS, the Company desires that Indemnitee resist and defend against what
Indemnitee may consider to be unjustified investigations, claims, actions, suits
and proceedings which have arisen or may arise in the future as a result of
Indemnitee’s service to the Company notwithstanding that conditions in the
insurance markets may make directors’ and officers’ liability insurance coverage
unavailable or available only at premium levels which the Company may deem
inappropriate to pay; and

WHEREAS, the parties believe it appropriate to memorialize and reaffirm the
Company’s indemnification obligations to Indemnitee and, in addition, set forth
the indemnification agreements contained herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties agree as follows:

1. Indemnification.

(a) Indemnification of Expenses. Indemnitee shall be indemnified and held
harmless by the Company to the fullest extent permitted by its Articles of
Incorporation, Bylaws and applicable law, as the same exist or may hereafter be
amended, against all expenses, liabilities and losses (including attorneys’
fees, judgments, fines, and amounts paid or to be paid in any settlement
approved in advance by the Company, such approval not to be unreasonably
withheld) (collectively, “Indemnifiable Expenses”) actually and reasonably
incurred or suffered by Indemnitee in connection with any present or future
threatened, pending or contemplated investigation, claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative
(collectively, “Indemnifiable Litigation”), (i) to which Indemnitee is or was a
party or is threatened to be made a party by reason of any action or inaction in
Indemnitee’s capacity as a director or officer of the Company, or as a member of
any committee of the Board of Directors, or in his capacity as the
Beneficiaries’ Representative, or (ii) with respect to which Indemnitee is
otherwise involved by reason of the fact that Indemnitee is or was serving as a
director, officer, employee or agent of the Company, or of any subsidiary or
division, or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise. Notwithstanding the foregoing, Indemnitee shall have
no right to indemnification for expenses and the payment of profits arising from
the purchase and sale by Indemnitee of securities in violation of Section 16(b)
of the Securities Exchange Act of 1934, as amended.

(b) Contribution. If the indemnification provided for in Section 1(a) above for
any reason is held by a court of competent jurisdiction to be unavailable to an
Indemnitee in respect of any losses, claims, damages, expenses or liabilities
referred to therein, then the Company, in lieu of indemnifying Indemnitee
thereunder, shall contribute to the amount paid or payable by Indemnitee as a
result of such losses, claims, damages, expenses or liabilities (i) in such
proportion as is appropriate to

 

1



--------------------------------------------------------------------------------

reflect the relative benefits received by the Company and the Indemnitee, or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and the Indemnitee in connection with any action or inaction which
resulted in such losses, claims, damages, expenses or liabilities, as well as
any other relevant equitable considerations. In connection with any registration
of the Company’s securities, the relative benefits received by the Company and
the Indemnitee shall be deemed to be in the same respective proportions that the
net proceeds from the offering (before deducting expenses) received by the
Company and the Indemnitee, in each case as set forth in the table on the cover
page of the applicable prospectus, bear to the aggregate public offering price
of the securities so offered. The relative fault of the Company and the
Indemnitee shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Company and the Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 1(b) were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. In connection with the registration of the Company’s securities, in
no event shall an Indemnitee be required to contribute any amount under this
Section 1(b) in excess of the lesser of (i) that proportion of the total of such
losses, claims, damages or liabilities indemnified against equal to the
proportion of the total securities sold under such registration statement which
is being sold by such Indemnitee or (ii) the proceeds received by Indemnitee
from its sale of securities under such registration statement. No person found
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act of 1933, as amended) shall be entitled to contribution from
any person who was not found guilty of such fraudulent misrepresentation.

(c) Survival Regardless of Investigation. The indemnification and contribution
provided for in this Section 1 will remain in full force and effect regardless
of any investigation made by or on behalf of the Indemnitee or any officer,
director, employee, agent or controlling person of the Indemnitee.

(d) Change in Control. The Company agrees that if there is a Change in Control
of the Company (other than a Change in Control which has been approved by a
majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then, with respect to all matters thereafter
arising concerning the rights of Indemnitee to payments of Indemnifiable
Expenses under this Agreement or any other agreement or under the Company’s
Articles of Incorporation or Bylaws as now or hereafter in effect, Independent
Legal Counsel (as defined in Section 8(d) hereof) shall be selected by the
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld). Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent Indemnitee would be
permitted to be indemnified under applicable law. The Company agrees to abide by
such opinion and to pay the reasonable fees of the Independent Legal Counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

(e) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 7 hereof, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in the defense of any action, suit,
proceeding, inquiry or investigation referred to in Section (1)(a) hereof or in
the defense of any claim, issue or matter therein, Indemnitee shall be
indemnified against all Indemnifiable Expenses incurred by Indemnitee in
connection therewith.

 

2



--------------------------------------------------------------------------------

2. Interim Expenses. The Company agrees to pay Indemnifiable Expenses incurred
by Indemnitee in connection with any Indemnifiable Litigation on a current
basis, in advance of the final disposition thereof, provided that the Company
has received an undertaking by or on behalf of Indemnitee, substantially in the
form attached hereto as Exhibit A, to repay the amount so advanced to the extent
that it is ultimately determined by court order or judgment from which no
further right of appeal exists, that Indemnitee is not entitled to be
indemnified by the Company under this Agreement or otherwise.

3. Trust Fund, Beneficiaries’ Representative.

(a) The Company may establish or fund a trust, in the sole discretion of the
Board of Directors of the Company and with no obligation to do so, to satisfy
certain of the Company’s obligations under this Agreement and similar agreements
with other directors and/or officers (collectively, including Indemnitee, the
“Beneficiaries”). Therefore, in addition to Indemnitee’s rights under this
Indemnification Agreement and any applicable insurance policy, Indemnitee shall,
if such trust has been established and has remained funded, also have the right
to seek indemnification payments from the trustee of the trust (“Trustee”) in
accordance with the terms of this Agreement and of the trust agreement.

(b) All communications or demands made by and among the Company, the Trustee, if
any, and the Beneficiaries are to be made through the individual designated as
the Beneficiaries’ representative (“Beneficiaries’ Representative”). The
Beneficiaries’ Representative as of the date of this Agreement is Robert L.
Guyett. The Beneficiaries’ Representative may be changed from time to time and
at any time upon agreement of two-thirds of the Beneficiaries. In discharging
his obligations hereunder, the Beneficiaries’ Representative shall at all times
act expeditiously and in a manner reasonably believed to be in the best
interests of the Beneficiaries.

4. Procedure for Making Demand. In the event the trust contemplated by Section 3
is established, the Beneficiaries’ Representative shall have the exclusive right
and obligation to make demands on behalf of all Beneficiaries for payments for
Indemnifiable Expenses, including advance payments as set forth in Section 2. In
order to receive payment, Indemnitee shall make demand on the Beneficiaries’
Representative, who then has the right and obligation first to make demand upon
the Company to honor its indemnity obligations and pay the Indemnifiable
Expenses. If the Company fails to do so within fifteen (15) days, the
Beneficiaries’ Representative shall then have the right and obligation to make
demand under any applicable policy of directors’ and officers’ liability
insurance then in effect upon the insurance company (the “Insurance Company”)
issuing such policy. If the Insurance Company fails to pay the demand within
fifteen (15) days, then the Beneficiaries’ Representative shall, if the trust is
funded at such time, be entitled and obligated to make demand upon the Trustee
for such payment. Indemnitee shall not be required to institute a lawsuit or
take other actions against the Company, Insurance Company or any insurer to
recover the unpaid amount prior to the Beneficiaries’ Representative making a
demand and receiving payment from the Trustee on his behalf, but the
Beneficiaries’ Representative shall deliver a certificate to the Trustee at the
time of payment of each distribution certifying that no part of such payment has
been previously received from the Company or any insurer. If the Beneficiaries’
Representative fails to take any action required hereunder, Indemnitee may take
the action directly.

 

3



--------------------------------------------------------------------------------

5. Failure to Indemnify.

(a) If a claim under this Agreement, or any statute, or under any provision of
the Company’s Articles of Incorporation or Bylaws providing for indemnification,
is not paid in full by the Company or the Insurance Company within forty-five
(45) days after a written request for payment thereof has been received by the
Company, Indemnitee may, but need not, at any time thereafter bring an action
against the Company to recover the unpaid amount of the claim and, if successful
in whole or in part, Indemnitee shall also be entitled to be paid for the
expenses (including attorneys’ fees) of bringing such action.

(b) It shall be a defense to any such action (other than an action brought to
enforce a claim for expenses incurred in connection with any action, suit or
proceeding in advance of its final disposition) that Indemnitee has not met the
standards of conduct which make it permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed, but the burden of
proving such defense shall be on the Company and Indemnitee shall be entitled to
receive interim payments of interim expenses pursuant to Section 2 hereof unless
and until such defense may be finally adjudicated by court order or judgment
from which no further right of appeal exists. It is the parties’ intention that
if the Company contests Indemnitee’s right to indemnification, the question of
Indemnitee’s right to indemnification shall be for the court to decide, and
neither the failure of the Company (including its board of directors,
independent legal counsel, or its stockholders) to have made a determination
that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct required by applicable
law, nor an actual determination by the Company (including its board of
directors, any committee or subgroup of the board of directors, independent
legal counsel, or its stockholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.

6. Retention of Counsel.

(a) Whether Indemnitee is seeking payment of Indemnifiable Expenses directly
from the Company, the Trustee, if any, or from the Insurance Company, the
Beneficiaries’ Representative shall have the right and obligation on behalf of
Indemnitee and other Beneficiaries, to (i) select counsel to represent them with
respect to any matter subject to indemnification and payment hereunder; (ii)
coordinate the defense of any such matter; and (iii) approve the fees and other
expenses of counsel selected by him pursuant hereto.

(b) Notwithstanding the foregoing, Indemnitee may retain different counsel than
the other Beneficiaries, or may incur expenses not shared in common with the
other Beneficiaries, in connection with any Indemnifiable Litigation if in the
reasonable judgment of Indemnitee there may be legal defenses available to him
which are different from or additional to those available to the other
Beneficiaries and, as a consequence, an actual or potential conflict of interest
with the other Beneficiaries exists, or if other facts or circumstances exist
which would make the representation of Indemnitee and other Beneficiaries
inappropriate due to conflicts of interest. Indemnitee must obtain the prior
written approval of the Beneficiaries’ Representative to retain such counsel,
which consent shall not be unreasonably withheld. In the event that the
Beneficiaries’ Representative withholds such consent, Indemnitee shall then have
the right to seek approval for such separate counsel from the Company, or the
Trustee, if any, which approval shall not be unreasonably withheld.

(c) Nothing contain herein shall prohibit Indemnitee from retaining other
counsel at Indemnitee’s own expense.

 

4



--------------------------------------------------------------------------------

7. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

8. Construction of Certain Phrases.

(a) For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent or fiduciary of the Company which
imposes duties on, or involves services by, such director, officer, employee,
agent or fiduciary with respect to an employee benefit plan, its participants or
its beneficiaries; and if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, Indemnitee shall be deemed to have
acted in a manner “not opposed to the best interests of the Company” as referred
to in this Agreement.

(c) For purposes of this Agreement a “Change in Control” shall be deemed to have
occurred if (i) there shall be consummated any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which shares of the Company’s Voting Securities would be converted
into cash, securities or other property, other than a merger of the Company in
which the holders of the Company’s Voting Securities immediately prior to the
merger have the same proportionate ownership of at least eighty percent (80%) of
common stock of the surviving corporation immediately after the merger; (ii)
there shall be consummated any consolidation or merger of the Company in which
the Company is the surviving corporation, but the holders of the Company’s
outstanding Voting Securities immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing less than eighty percent (80%) of
the total combined voting power of all outstanding Voting Securities of the
Company immediately after such merger or consolidation; (iii) there shall be
consummated any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company; (iv) the stockholders of the Company approve any plan or proposal
for the liquidation or dissolution of the Company; (v) any person (as such term
is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), shall become the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of 20% or more of the Company’s
outstanding Voting Securities (other than any such person who is

 

5



--------------------------------------------------------------------------------

the record owner of at least 15% of the Company’s outstanding Voting Securities
on the date hereof, other than nominees); (vi) during any period of two
consecutive years during the term of this Agreement, individuals who at the
beginning of the two year period constituted the entire Board of Directors do
not for any reason constitute a majority thereof unless the election, or the
nomination for election by the Company’s stockholders, of each new director was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of the period; (vii) an event shall occur
constituting a “Business Combination” under the Company’s Articles of
Incorporation as amended to date.

(d) For purposes of this Agreement, “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 1(d) hereof, who shall not have otherwise performed services for the
Company or Indemnitee within the last three years (other than with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).

(e) For purposes of this Agreement, “Voting Securities” shall mean any
securities of the Company that vote generally in the election of directors.

9. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall continue in effect with respect
to Indemnifiable Litigation regardless of whether Indemnitee continues to serve
as a director, officer, employee, agent or fiduciary of the Company of any other
enterprise at the Company’s request.

10. Contract Rights Not Exclusive. Except as provided in Section 16, the
contract rights conferred by this Agreement shall be in addition to, but not
exclusive of, any other right which Indemnitee may have or may hereafter acquire
under any statute, provision of the Company’s Articles of Incorporation or
Bylaws, agreement, vote of stockholders or disinterested directors, or
otherwise.

11. Indemnitee’s Obligations. The Indemnitee shall promptly advise the Company
in writing of the institution of any investigation, claim, action, suit or
proceeding which is or may be subject to this Agreement and keep the Company
generally informed of, and consult with the Company with respect to, the status
of any such investigation, claim, action, suit or proceeding. Notices to the
Company shall be directed to Newport Corporation, 1791 Deere Avenue, Irvine,
California 92606, Attn: President (or such other address as the Company shall
designate in writing to Indemnitee). Notice shall be deemed received when
delivered if delivery is in person or by courier, or three days after the date
postmarked if sent by certified or registered mail, properly addressed. In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee’s power.

12. No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Indemnifiable Litigation by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law. In connection with any determination as to whether Indemnitee is entitled
to be indemnified hereunder, the burden of proof shall be on the Company to
establish that Indemnitee is not so entitled.

 

6



--------------------------------------------------------------------------------

13. Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Indemnifiable Litigation pursuant to Section 11 hereof, the Company
has liability insurance in effect which may cover such Indemnifiable Litigation,
the Company shall give prompt notice of the commencement of such Indemnifiable
Litigation to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such action, suit, proceeding, inquiry or
investigation in accordance with the terms of such policies.

14. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, any
Indemnitee shall be entitled to be paid all Indemnifiable Expenses incurred by
Indemnitee with respect to such action, regardless of whether Indemnitee is
ultimately successful in such action, and shall be entitled to the advancement
of Indemnifiable Expenses with respect to such action, unless, as a part of such
action, a court of competent jurisdiction over such action determines that each
of the material assertions made by Indemnitee as a basis for such action was not
made in good faith or was frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement to enforce or interpret any of
the terms of this Agreement, the Indemnitee shall be entitled to be paid all
Indemnifiable Expenses incurred by Indemnitee in defense of such action
(including costs and expenses incurred with respect to Indemnitee counterclaims
and cross-claims made in such action), and shall be entitled to the advancement
of Indemnifiable Expenses with respect to such action, unless, as a part of such
action, a court having jurisdiction over such action determines that each of
Indemnitee’s material defenses to such action was made in bad faith or was
frivolous.

15. Severability. Should any provision of this Agreement, or any clause hereof,
be held to be invalid, illegal or unenforceable, in whole or in part, the
remaining provisions and clauses of the Agreement shall remain fully enforceable
and binding on the parties.

16. Entire Agreement; Modification and Waiver. This Agreement constitutes the
entire agreement between the Indemnitee and the Company with respect to the
subject matter hereof and replaces and supersedes all prior indemnification
agreements between Indemnitee and the Company. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

17. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of California for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the state and
federal courts sitting in the County of Orange, State of California, which shall
be the exclusive and only proper forum for adjudicating such a claim.

18. Choice of Law. The validity, interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Nevada.

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

      NEWPORT CORPORATION By:  

 

    Name:  

 

    Title:  

 

          INDEMNITEE

 

    [Name]

 

8



--------------------------------------------------------------------------------

EXHIBIT A

UNDERTAKING AGREEMENT

This UNDERTAKING AGREEMENT is effective as of             , 20    , between
NEWPORT CORPORATION, a Nevada corporation (the “Company”)
and                     (“Indemnitee”), an officer and/or member of the Board of
Directors of the Company.

WHEREAS, Indemnitee may become involved in investigations, claims, actions,
suits or proceedings which have arisen or may arise in the future as a result of
Indemnitee’s service to the Company;

WHEREAS, Indemnitee desires that the Company pay any and all expenses
(including, but not limited to, attorneys’ fees and court costs) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in defending or
investigating any such suits or claims and that such payment be made in advance
of the final disposition of such investigations, claims, actions, suits or
proceedings to the extent that Indemnitee has not been previously reimbursed by
insurance; and

WHEREAS, the Company is willing to make such payments but, in accordance with
Article TENTH of the Bylaws of the Company and Section 78.751 of the Nevada
Revised Statutes, the Company may make such payments only if it receives an
undertaking to repay from Indemnitee; and

WHEREAS, Indemnitee is willing to give such an undertaking;

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1. In regard to any payments made by the Company to Indemnitee pursuant to the
terms of the Indemnification Agreement dated             , 20    , between the
Company and Indemnitee, if it shall ultimately be determined by court order or
judgment from which no further right of appeal exists, that the Indemnitee is
not entitled to be indemnified by the Company pursuant to the Bylaws of the
Company and Section 78.751 of the Nevada Revised Statutes, or other applicable
law, Indemnitee hereby undertakes and agrees to repay to the Company any and all
amounts so paid promptly and in any event within thirty (30) days after such
determination.

2. This Agreement shall not affect in any manner rights which Indemnitee may
have against the Company, any insurer or any other person to seek
indemnification for or reimbursement of any expenses referred to herein or any
judgment which may be rendered in any litigation or proceeding.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first above written.

 

      NEWPORT CORPORATION By:  

 

    Name:  

 

    Title:  

 

          INDEMNITEE

 

   